IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00159-CR

WILBUR CASTILLO-GONGORA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                     From the County Court at Law No. 1
                            Brazos County, Texas
                     Trial Court No. 12-05371-CRM-CCL1


                         MEMORANDUM OPINION

      Appellant has filed a motion to withdraw (dismiss) his appeal. See TEX. R. APP.

P. 42.2(a). We have not issued a decision in this appeal, and Appellant personally

signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 21, 2014
Do not publish
[CR25]




Castillo-Gongora v. State                     Page 2